Citation Nr: 0712250	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  06-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

The instant appeal arose from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied claims for 
service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 3, 2007, correspondence, the appellant requested a 
"travel board hearing", a hearing at a local VA office 
before the Board of Veterans' Appeals (Board) on the issues 
on appeal, in lieu of his scheduled Board hearing in 
Washington, DC.  Accordingly, the hearing must be scheduled.  
See generally 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.703 (2006).  Since such hearings are scheduled by the 
RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2006).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and should be notified of the 
hearing date.

Thereafter, whether the requested hearing is held or, 
alternatively, the veteran withdraws his hearing request, the 
case should be returned to the Board for further appellate 
consideration in accordance with the usual procedures.  By 
this action, the Board intimates no opinion as to the 
ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


